Citation Nr: 1225796	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-27 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to June 1975.  The appellant is the child of the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appellant had a hearing before the Board in March 2012 and the transcript is of record.


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran. 

2.  The Veteran was awarded a combined 100 percent total and permanent disability rating, effective September [redacted], 2006; prior to that time, the Veteran was not service connected for any disabilities.

3.  The appellant was born on September [redacted], 1980; she reached her 26th birthday on September [redacted], 2006, prior to the effective date of a finding of permanent and total disability on behalf of the Veteran.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under 38 U.S.C. Chapter 35.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways including being the child of a veteran who has a permanent total service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807, 21.302. 

Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) (emphasis added).

The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached her 26th birthday on September [redacted], 2006, two days prior to the currently assigned September [redacted], 2006 effective date of the Veteran's permanent and total service-connected disability rating. Accordingly, and unfortunately, the appellant is not eligible for Chapter 35 educational assistance at this time. 

The appellant essentially seeks a waiver or an exception to the time limit in light of the short discrepancy between her 26th birthday and the effective date of the Veteran's permanent and total service-connected disability rating.

The Board sympathetically reviewed the appellant's claim and the laws by which VA is bound.  Regrettably, no exception is applicable to her case.  The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 DEA benefits are clear and specific. The Board is bound by these criteria, including the definition of "child" for purposes of eligibility for education benefits. Consequently, the appellant's claim for DEA benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 

The duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Barger v. Principi, 16 Vet. App. 132 (2002). Consequently, the notice and assistance provisions discussed above are not required in this case.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, for the appellant is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


